RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4817-18T4

E.V.,

         Plaintiff-Respondent,

v.

S.V.,

     Defendant-Appellant.
________________________

                   Submitted April 20, 2020 – Decided May 11, 2020

                   Before Judges Sabatino and Geiger.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Middlesex County,
                   Docket No. FV-12-1371-19.

                   Mazraani & Liguori, LLP, attorneys for appellant
                   (Jeffrey S. Farmer, of counsel and on the brief).

                   Central Jersey Legal Services, Inc., attorneys for
                   respondent (Dalya Youssef, on the brief).

PER CURIAM
        Defendant S.V.1 appeals from a May 10, 2019 final restraining order

(FRO) granted to plaintiff E.V. pursuant to the Prevention of Domestic Violence

Act (PDVA), N.J.S.A. 2C:25-17 to -35, and a June 21, 2019 order denying his

motion to vacate the FRO. We affirm.

        We recount the factual allegations from the testimony adduced at the FRO

hearing. Plaintiff and defendant were married in September 2016. They have

no children together. Plaintiff obtained a March 20, 2019 temporary restraining

order (TRO) against defendant based upon allegations that defendant had

committed predicate acts of harassment and assault on March 19, 2019. The

TRO contained the following complaints of abuse:

              Victim stated she was involved in an argument with her
              husband in the kitchen. During which, he became
              angry. Victim stated she began to walk away when he
              threw a soda can at her, striking her left arm. Victim
              stated she continued to walk away from him, when
              defendant pushed her down. She stated she landed on
              the floor, striking the center of her back on a table.

        On March 28, 2019, plaintiff obtained an amended TRO that included

alleged prior acts of domestic violence. 2 The TRO was amended a second time



1
    We refer to the parties by initials to protect their privacy. R. 1:38-3(d)(10).
2
  The original TRO set forth allegations of assault but did not properly check
the box for assault. The amended TRO remedied this oversight.
                                                                            A-4817-18T4
                                          2
on April 10, 2019, to include allegations of contempt of the TRO, burglary, and

criminal trespass committed on April 2, 2019. Plaintiff alleged that defendant

entered the marital home through a kitchen window in violation of the TRO and

stole her cell phone, purse, and wallet. Defendant was subsequently arrested.

       The case was initially scheduled for a final hearing on April 1, 2019, but

plaintiff requested and received an adjournment until April 22, 2019, to retain

counsel. Thereafter, plaintiff requested and received a second adjournment until

May 10, 2019, due to counsel's scheduled vacation plans.

       On April 30, 2019, defendant allegedly drove to plaintiff's sister's house,

while plaintiff was present, "giving her the middle finger." Defendant was

arrested a second time for this alleged contempt of a domestic violence and a

pretrial detention hearing was scheduled for May 10, 2019 at 9:30 a.m., the same

morning as the FRO hearing. In a May 8, 2019 letter to the family part judge,

defense counsel requested that the FRO hearing "be relisted following [the

Criminal Part Judge's] detention decision." 3 The Family Part judge obliged and

relisted the FRO hearing from 9:00 a.m. to 1:30 p.m. on May 10.

       Defendant was represented by substitute counsel at the FRO hearing, as

indicated in an email sent to plaintiff's counsel on May 9. The substitute counsel


3
    The Criminal Part judge dismissed the contempt charge without prejudice.
                                                                         A-4817-18T4
                                        3
did not request an adjournment of the FRO hearing before the hearing started or

when entering her appearance. As a result, the FRO hearing proceeded; plaintiff

and defendant were the only witnesses.

      During plaintiff's testimony, defense counsel objected because she was

unaware of the April 10, 2019 amended TRO. The judge had court staff check

to see if defendant was served with the amended TRO, which revealed that

defendant had been served with the amended TRO by a New Brunswick police

officer on April 10, 2019 at 6:20 p.m. The judge concluded there were no due

process issues.

      The court printed a copy of the amended TRO for defense counsel and

afforded counsel time to review it. The judge told counsel to inform the court

officer when she was ready and the hearing would continue, but he was not going

to adjourn it. Defense counsel replied: "Okay. That's fine. Thank you." When

asked if that was fair, defense counsel replied, "Yes, Judge." When counsel

advised she was ready, the hearing recommenced without further objection.

Counsel acknowledged on the record that she had reviewed the amended TRO

and was "all set" to proceed.

      Plaintiff testified the parties were having an argument on March 19, 2019,

regarding what would happen to the marital home in a divorce. She stated that


                                                                        A-4817-18T4
                                         4
defendant threw a nearly full can of soda at her, which struck her left arm. As

she was walking away, defendant pursed her and pushed her down, causing her

to fall and strike her back on an end table in the living room. When she

screamed, plaintiff's mother and sister came in the room and helped pick her up

from the floor.

      The argument continued with defendant yelling at her.         During the

episode, he accused plaintiff of cheating and called her names, all of which

plaintiff recorded on her cell phone.4 Defendant called the police; when they

arrived plaintiff played the recording for them, which included defendant

admitting that he had hurt her. Plaintiff testified that she experienced arm and

back pain and went to the doctor "first thing in the morning" the following day.

The doctor advised her to take off from work.

      Plaintiff further testified that on April 2, 2019 at 2:00 a.m., defendant

broke into the marital home through the kitchen window while plaintiff was

sleeping. When she screamed, defendant ran out of the house through the

kitchen door with her purse and cell phone. Plaintiff called the police, whom




4
  Plaintiff was unable to play the recording during the hearing because it was
recorded on the cell phone that defendant allegedly stole on April 2, 2019.
                                                                        A-4817-18T4
                                       5
observed the open kitchen window and took fingerprints.             Defendant was

arrested the next day.

       Plaintiff explained defendant's prior history of domestic violence. She

recounted an incident in April 2018, when defendant punched walls and threw a

chair, causing the parties to separate for a week. Plaintiff stated she was not

aware she needed to include the prior incident when she first applied for the

TRO.

       Plaintiff also testified that on April 30, 2019, while driving to her sister's

house, defendant was there and gave her the middle finger. This "terrified" her.

Plaintiff stated she is afraid of defendant because he has previously hurt her.

       During plaintiff's cross-examination, defense counsel requested an

adjournment to obtain a transcript of the Criminal Part's pretrial detention

hearing that morning related to the April 30, 2019 incident that was later

dismissed.    The Family Part judge concluded the transcript was irrelevant

because the criminal case was a separate matter with different standards and was

not binding or controlling in the domestic violence case. The judge took judicial

notice of the Criminal Part order denying pretrial detention and dismissing the

contempt charge. However, he stated it could not be used to impeach plaintiff

because it was not a prior inconsistent statement, and that principles of collateral


                                                                            A-4817-18T4
                                          6
estoppel and res judicata did not apply since plaintiff was not present, and did

not testify, at the pretrial detention hearing.

      When asked during cross-examination whether she was fabricating her

allegations for immigration purposes, plaintiff stated "there's was no way for

[her] to get deported." She denied ever threatening to hurt herself for such

purposes, stating she would never try anything like that. She later admitted,

however, making a statement to defendant in March 2018 that she would do

anything—including self-inflicted wounds—if she had to.               During redirect,

plaintiff explained that she made the statements about self-inflicting wounds

because she was "really depressed," but repeatedly denied she would ever do so.

      During his testimony, defendant admitted that he threw an unopened soda

can while the parties were arguing on March 19, 2019, but claimed he threw it

at the sink or the floor, not at plaintiff. Instead, he stated plaintiff left the kitchen

and then he heard a loud bang. In the living room, he saw plaintiff on the floor

crying hysterically for her mother. Defendant claimed he did not know how she

fell since he was not present but alleged that she must have hurt herself on

purpose. Defendant stated he then walked outside to smoke and call the police.

He denied pushing plaintiff.




                                                                                A-4817-18T4
                                           7
      Defendant testified that plaintiff said to him that she will do whatever she

needs to do to keep the house and her citizenship. He claimed plaintiff had a

work permit that had to be renewed every two years and that she "was really

scared about her immigration status." Defendant testified that plaintiff said,

"she would do anything necessary, including hurting herself, using my own

firearms, and hurting herself, and blame me for it, because she knows she can

get her citizenship in that way." Notably, defendant did not testify about the

criminal trespass and burglary incident that also formed the basis for the first

contempt allegation.

      The Family Part judge issued an oral decision following closing

arguments. The judge noted plaintiff alleged predicate acts of simple assault,

contempt of a court order, burglary, criminal trespass, and harassment.

      As to credibility, the judge found plaintiff to be "an average witness."

Plaintiff provided detailed testimony and "stood up well under cross-

examination."    She made good eye contact but was somewhat evasive.

Likewise, the judge found defendant to be an "average witness" who was "clear

in his testimony" and provided helpful context. While he described it a" close

call," the judge found plaintiff was a "slightly better" witness.




                                                                          A-4817-18T4
                                         8
      The judge then analyzed the alleged predicate acts. He found defendant

more credible than plaintiff as to the assault allegation, concluding he did not

attempt to cause injury or menace plaintiff and did not intend to hit plaintiff with

the soda can. The judge also found defendant did not attempt to injure plaintiff

by pushing her, noting that defendant called the police on that occasion. He

nevertheless found defendant harassed plaintiff by throwing the soda can and

using "offensively coarse language," concluding both actions were likely to

cause annoyance or alarm and were done with the purpose to harass.

      The judge found plaintiff's testimony regarding the April 2, 2019 incident

to be credible and determined that defendant committed the predicate acts of

criminal trespass and burglary by entering plaintiff's residence when he was

permitted to do so, and taking plaintiff's wallet, purse, and cell phone. The judge

further determined that defendant committed the additional predicate act of

contempt of a domestic violence order by returning to the plaintiff's residence

after being served with the TRO.

      As to the need for a FRO to protect plaintiff from immediate danger or to

prevent further abuse, the judge found plaintiff's testimony credible that she was

afraid of defendant, had anxiety, and was upset by his actions. The judge

concluded plaintiff needed the FRO "primarily to protect her from any anxiety,


                                                                           A-4817-18T4
                                         9
. . . mental distress[,] and anguish in the future." The judge entered a May 10,

2019 FRO in favor of plaintiff.

      On May 19, 2019, defendant moved to vacate the FRO and reopen the

FRO hearing based on the trial court's refusal to grant an adjournment.

Defendant claimed he was thereby denied a meaningful opportunity to defend

the allegations contained in the amended TRO with counsel of his choosing.

      The court issued a June 19, 2019 oral decision denying the motion. The

judge noted defendant was represented at the FRO hearing by substitute counsel,

who did not request an adjournment of the May 10, 2019 hearing. He concluded

defense counsel's letter, requesting that the final hearing be held after the

detention hearing, was not a request for an adjournment to a later date. Further,

the judge indicated he would have denied a request for a postponement to a later

date, noting that domestic violence cases must be heard expeditiously. He also

explained that what happens to the criminal charge "has nothing to do with" the

domestic violence case.    The judge noted that domestic violence cases are

summary proceedings without discovery in which a preponderance of the

evidence standard applies. This appeal followed.

      Defendant raises the following points for our consideration:




                                                                        A-4817-18T4
                                      10
            POINT I

            THE COURT BELOW ABUSED ITS DISCRETION
            IN    NOT    GRANTING     DEFENDANT'S
            REASONABLE     REQUEST     FOR      AN
            ADJOURNMENT, AND, AS A RESULT, HIS DUE
            PROCESS RIGHTS WERE VIOLATED AND THE
            MATTER MUST BE REMANDED FOR A NEW
            HEARING.

            POINT II

            [THE  TRIAL   COURT'S]     FINDINGS ARE
            INADEQUATE TO ESTABLISH THAT THE FRO
            WAS NECESSARY TO PROTECT PLAINTIFF
            FROM IMMEDIATE DANGER OR TO PREVENT
            FURTHER ABUSE (Not Raised Below).

      We affirm substantially for the reasons expressed by the Family Part judge

in his May 10, 2019 oral decision granting the FRO and his June 19, 2019 oral

decision denying defendant's motion to vacate the FRO. We add the following

comments.

      Our scope of review of Family Part orders is limited. Cesare v. Cesare,

154 N.J. 394, 411 (1998).     When reviewing "a trial court's order entered

following trial in a domestic violence matter, we grant substantial deference to

the trial court's findings of fact and the legal conclusions based upon those

findings." D.N. v. K.M., 429 N.J. Super. 592, 596 (App. Div. 2013) (citing

Cesare, 154 N.J. at 411-12). Deference is particularly appropriate when the


                                                                        A-4817-18T4
                                      11
evidence is testimonial and involves credibility issues because the judge who

observes the witnesses and hears their testimony obtains a perspective the

reviewing court does not enjoy. Pascale v. Pascale, 113 N.J. 20, 33 (1988)

(citing Gallo v. Gallo, 66 N.J. Super. 1, 5 (App. Div. 1961)); see also Gnall v.

Gnall, 222 N.J. 414, 428 (2015). We will not "disturb the 'factual findings and

legal conclusions of the trial judge unless [we are] convinced that they are so

manifestly unsupported by or inconsistent with the competent, relevant and

reasonably credible evidence as to offend the interests of justice.'" Cesare, 154
N.J. at 412 (quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J.
474, 484 (1974)).

      Defendant argues the trial court abused its discretion by not granting an

adjournment of the final hearing. We disagree.

      Our courts have long and consistently held to the general standard of

review that an appellate court will reverse for failure to grant an adjournment

only if the trial court abused its discretion, causing a party a "manifest wrong or

injury." State v. Hayes, 205 N.J. 522, 537 (2011) (citation omitted). "Calendars

must be controlled by the court, not unilaterally by [counsel], if civil cases are

to be processed in an orderly and expeditious manner." Vargas v. Camilo, 354
N.J. Super. 422, 431 (App. Div. 2002).


                                                                          A-4817-18T4
                                       12
      In considering whether the court mistakenly applied its discretion, we

examine the proceeding in question and the reason defendant sought an

adjournment. As the court was conducting a FRO hearing, it was required to

determine if defendant had committed an act of domestic violence. Domestic

violence is a civil offense; defendants are not entitled to full criminal procedural

protection. J.D. v. M.D.F., 207 N.J. 458, 474 (2011). Nonetheless, due process

allows litigants a meaningful opportunity to defend against a complaint in

domestic violence matters, which would include the opportunity to seek legal

representation, if requested. Franklin v. Sloskey, 385 N.J. Super. 534, 540-41

(App. Div. 2006).

      We discern no abuse of discretion by the trial court. Defense counsel

requested that the final hearing "be relisted following [the Criminal Part Judge's]

detention decision." The detention hearing was conducted in the morning. The

final hearing was conducted in the afternoon after the pretrial detention hearing

was completed.      Defense counsel was aware of the decision not to detain

defendant yet did not request a further postponement before the final hearing

started.

      Instead, the final hearing commenced, and defense counsel did not object

until she claimed, during plaintiff's cross-examination, that she had not seen the


                                                                           A-4817-18T4
                                        13
amended TRO. The trial court printed a copy of the amended TRO for counsel,

reasonably allowing her time to review it during a break in the hearing, and told

her to advise a court officer when she was ready to continue. Defense counsel

replied: "Okay. That's fine. Thank you." When asked if that was fair, defense

counsel replied, "Yes, Judge."       When counsel advised she was ready,

acknowledged she had reviewed the amended TRO, and was "all set" to proceed,

the hearing recommenced without further objection.

      Moreover, on April 10, 2019, defendant was served with the amended

TRO that alleged he committed predicate acts of criminal trespass, burglary, and

violation of the existing TRO. He was thus aware of plaintiff's allegations

arising from the April 2, 2019 incident for a full month before the final hearing.

Notably, the April 30, 2019 alleged violation of the TRO was not found to be a

predicate act and was not considered by the trial court in determining whether a

FRO was necessary.

      Lastly, defendant was represented by counsel of his choice. Counsel was

afforded an opportunity to review the amended TRO and indicated she was ready

to proceed. We discern no abuse of discretion, much less manifest wrong or

injury. Defendant's right to due process was not violated.




                                                                         A-4817-18T4
                                       14
      The PDVA accords protection to victims of "domestic violence," a term

which the Act defines "by referring to a list of predicate acts" enumerated in

N.J.S.A. 2C:25-19(a). J.D., 207 N.J. at 473. Harassment, burglary, criminal

trespass, and contempt of a domestic violence order all constitute predicate acts

of domestic violence. N.J.S.A. 2C:25-19(a)(11)-(13), (17).

      Before a FRO may issue, the court must engage in a two-prong analysis

and make specific factual findings and legal conclusions. Silver v. Silver, 387
N.J. Super. 112, 125-27 (App. Div. 2006). First, the court must determine, "in

light of the previous history of violence between the parties," id. at 125 (quoting

Cesare, 154 N.J. at 402), "whether the plaintiff has proven, by a preponderance

of the credible evidence, that one or more of the predicate acts set forth in

N.J.S.A. 2C:25-19(a) has occurred." Ibid.

      Upon finding the commission of a predicate act, the court must then

determine if a FRO is necessary to protect "the victim from an immediate danger

or to prevent further abuse." Id. at 127; accord J.D., 207 N.J. at 476. This

second determination, like the first, "must be evaluated in light of the previous

history of domestic violence between the plaintiff and defendant including

previous threats, harassment and physical abuse," as well as "whether immediate

danger to the person or property is present." Silver, 387 N.J. Super. at 124


                                                                          A-4817-18T4
                                       15
(quoting Corrente v. Corrente, 281 N.J. Super. 243, 248 (App. Div. 1995) (citing

N.J.S.A. 2C:25-29(a)(1)-(2))).

         The trial court found that defendant committed the predicate acts of

harassment, burglary, criminal trespass, and contempt of a domestic violence

order.     The court's credibility determinations, factual findings, and legal

conclusions are amply supported by substantial credible evidence in the record.

Each of those offenses are predicate acts enumerated in N.J.S.A. 2C:25-19(a).

The court correctly found that first prong under Silver was satisfied.

         For similar reasons, we reject defendant's contention that the judge's

findings did not establish that a FRO was necessary to protect plaintiff from

further abuse. Defendant committed four predicate acts of domestic violence

that occurred in two separate incidents. 5 The criminal trespass and burglary

occurred at 2:00 a.m. while plaintiff was home, after defendant had been served

with the TRO. Based upon these incidents, the judge found plaintiff was afraid

of defendant and a FRO was necessary "to protect her from any anxiety, . . .

mental distress and anguish in the future." We are satisfied that the evidence

supports the judge's finding that a FRO is necessary to protect plaintiff "from an



5
  Although plaintiff complained of a prior history of domestic violence, the trial
court did not find that defendant had committed prior acts of domestic violence.
                                                                         A-4817-18T4
                                       16
immediate danger or to prevent further abuse." Id. at 127 (citing N.J.S.A. 2C:25-

29(b)). Accordingly, the second Silver prong was also satisfied.

      Affirmed.




                                                                        A-4817-18T4
                                      17